UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	July 31, 2013 Item 1. Schedule of Investments: Putnam Absolute Return 500 Fund The fund's portfolio 7/31/13 (Unaudited) COMMON STOCKS (30.0%) (a) Shares Value Basic materials (0.7%) Bemis Co., Inc. 13,600 $560,184 International Flavors & Fragrances, Inc. 9,581 772,995 Packaging Corp. of America 14,200 763,818 PPG Industries, Inc. 11,299 1,812,812 Sherwin-Williams Co. (The) 8,180 1,424,711 Sigma-Aldrich Corp. 5,700 476,292 Capital goods (1.1%) Ball Corp. 17,942 803,622 Boeing Co. (The) 12,200 1,282,220 General Dynamics Corp. 16,400 1,399,576 Lockheed Martin Corp. 7,980 958,558 Northrop Grumman Corp. 13,594 1,251,464 Raytheon Co. 18,134 1,302,747 Rockwell Collins, Inc. 6,900 491,073 Roper Industries, Inc. 5,864 738,629 United Technologies Corp. 11,200 1,182,384 Communication services (0.9%) AT&T, Inc. 53,100 1,872,837 CenturyLink, Inc. 22,500 806,625 IAC/InterActiveCorp. 20,297 1,027,231 SBA Communications Corp. Class A (NON) 5,800 429,722 Verizon Communications, Inc. 66,696 3,300,118 Conglomerates (2.0%) 3M Co. 30,100 3,534,643 Danaher Corp. 28,800 1,939,392 General Electric Co. 51,300 1,250,181 Marubeni Corp. (Japan) 474,000 3,301,685 Mitsubishi Corp. (Japan) 176,700 3,228,642 Mitsui & Co., Ltd. (Japan) 226,900 3,047,426 Consumer cyclicals (4.6%) Advance Auto Parts, Inc. 5,599 461,862 Amazon.com, Inc. (NON) 12,617 3,800,493 AutoZone, Inc. (NON) 2,410 1,081,078 Dillards, Inc. Class A 7,900 666,997 Dollar General Corp. (NON) 12,700 694,309 Dollar Tree, Inc. (NON) 15,384 825,352 Ecolab, Inc. 23,172 2,135,068 Equifax, Inc. 7,864 497,241 Home Depot, Inc. (The) 51,100 4,038,433 Kimberly-Clark Corp. 24,419 2,412,597 Macy's, Inc. 10,000 483,400 MasterCard, Inc. Class A 6,400 3,907,904 McGraw-Hill Cos., Inc. (The) 16,613 1,027,680 MSC Industrial Direct Co., Inc. Class A 3,699 299,434 O'Reilly Automotive, Inc. (NON) 7,700 964,502 Omnicom Group, Inc. 16,952 1,089,505 Paychex, Inc. 39,100 1,542,104 PetSmart, Inc. 7,735 566,357 Priceline.com, Inc. (NON) 2,617 2,291,628 Ross Stores, Inc. 13,100 883,857 Scripps Networks Interactive Class A 6,800 481,236 Target Corp. 31,238 2,225,708 Time Warner, Inc. 44,700 2,783,022 Towers Watson & Co. Class A 4,600 387,458 Tractor Supply Co. 5,400 654,102 Verisk Analytics, Inc. Class A (NON) 9,409 605,563 Viacom, Inc. Class B 26,949 1,961,079 Wal-Mart Stores, Inc. 2,600 202,644 Consumer staples (3.5%) Altria Group, Inc. 63,600 2,229,816 Church & Dwight Co., Inc. 10,000 637,000 Coca-Cola Co. (The) 13,400 537,072 Colgate-Palmolive Co. 38,200 2,287,034 Dunkin' Brands Group, Inc. 7,300 315,360 General Mills, Inc. 43,400 2,256,800 Hershey Co. (The) 13,700 1,299,719 ITOCHU Corp. (Japan) 321,000 3,822,756 JM Smucker Co. (The) 6,400 720,128 Kellogg Co. 20,200 1,338,048 Kraft Foods Group, Inc. 12,500 707,250 McDonald's Corp. 10,600 1,039,648 Panera Bread Co. Class A (NON) 2,444 408,270 PepsiCo, Inc. 22,600 1,888,004 Philip Morris International, Inc. 17,294 1,542,279 Procter & Gamble Co. (The) 16,000 1,284,800 Reynolds American, Inc. 26,900 1,329,667 Starbucks Corp. 35,708 2,543,838 Sumitomo Corp. (Japan) 264,600 3,545,656 Energy (2.5%) Chevron Corp. 46,645 5,872,139 ConocoPhillips 23,100 1,498,266 Diamond Offshore Drilling, Inc. 7,900 532,776 EQT Corp. 9,800 847,700 Exxon Mobil Corp. 87,102 8,165,813 Noble Energy, Inc. 10,900 681,141 Oceaneering International, Inc. 9,100 737,919 Phillips 66 24,900 1,531,350 Spectra Energy Corp. 31,506 1,133,901 Financials (4.4%) Alleghany Corp. (NON) 2,900 1,171,252 Allied World Assurance Co. Holdings AG 7,382 698,706 American Express Co. 19,700 1,453,269 Arch Capital Group, Ltd. (NON) 12,300 666,045 Arthur J Gallagher & Co. 21,300 945,294 Bank of Hawaii Corp. 28,019 1,558,977 Berkshire Hathaway, Inc. Class B (NON) 7,238 838,667 BlackRock, Inc. 3,500 986,860 Chubb Corp. (The) 21,699 1,876,964 Cullen/Frost Bankers, Inc. 29,600 2,132,384 Discover Financial Services 55,300 2,737,903 Essex Property Trust, Inc. (R) 2,600 419,354 Everest Re Group, Ltd. 8,836 1,179,871 Federal Realty Investment Trust (R) 3,997 421,004 Health Care REIT, Inc. (R) 13,900 896,411 IntercontinentalExchange, Inc. (NON) 9,300 1,696,785 JPMorgan Chase & Co. 17,000 947,410 Northern Trust Corp. 27,000 1,580,580 PartnerRe, Ltd. 11,100 993,894 People's United Financial, Inc. 166,197 2,492,955 Public Storage (R) 7,400 1,178,228 Rayonier, Inc. (R) 8,211 479,851 RenaissanceRe Holdings, Ltd. 9,662 840,304 Simon Property Group, Inc. (R) 13,300 2,128,798 T. Rowe Price Group, Inc. 28,400 2,136,816 Tanger Factory Outlet Centers (R) 7,000 227,010 Validus Holdings, Ltd. 19,848 703,215 Visa, Inc. Class A 16,500 2,920,665 Wells Fargo & Co. 21,700 943,950 Health care (3.6%) Abbott Laboratories 39,065 1,430,951 AbbVie, Inc. 39,865 1,813,060 AmerisourceBergen Corp. 26,089 1,520,206 Amgen, Inc. 20,500 2,219,945 Becton, Dickinson and Co. 10,300 1,068,316 Bristol-Myers Squibb Co. 45,400 1,963,096 C.R. Bard, Inc. 9,227 1,057,414 Cardinal Health, Inc. 33,374 1,671,704 Eli Lilly & Co. 27,699 1,471,094 Henry Schein, Inc. (NON) 10,300 1,069,449 Johnson & Johnson 16,300 1,524,050 McKesson Corp. 20,613 2,528,391 Merck & Co., Inc. 73,200 3,526,044 Perrigo Co. 3,299 410,363 Pfizer, Inc. 170,300 4,977,869 Quest Diagnostics, Inc. 16,600 967,946 Ventas, Inc. (R) 15,300 1,005,822 Technology (5.3%) Analog Devices, Inc. 26,458 1,305,967 Apple, Inc. 42,359 19,167,452 Avago Technologies, Ltd. 27,132 995,202 Google, Inc. Class A (NON) 4,068 3,610,757 Harris Corp. 9,500 542,165 Honeywell International, Inc. 35,300 2,929,194 IBM Corp. 27,819 5,425,818 Intuit, Inc. 27,845 1,779,852 L-3 Communications Holdings, Inc. 6,341 590,664 Linear Technology Corp. 26,800 1,087,008 Maxim Integrated Products, Inc. 32,600 932,360 Microsoft Corp. 48,619 1,547,543 Motorola Solutions, Inc. 22,500 1,233,675 Texas Instruments, Inc. 61,100 2,395,120 Xilinx, Inc. 28,300 1,321,327 Transportation (0.6%) C.H. Robinson Worldwide, Inc. 10,200 608,124 Copa Holdings SA Class A (Panama) 2,797 389,258 J. B. Hunt Transport Services, Inc. 6,521 488,619 Southwest Airlines Co. 48,727 673,894 United Parcel Service, Inc. Class B 32,686 2,837,145 Utilities and power (0.8%) Consolidated Edison, Inc. 32,100 1,922,790 DTE Energy Co. 25,892 1,830,564 Kinder Morgan, Inc. 24,400 921,344 Pinnacle West Capital Corp. 15,623 920,195 SCANA Corp. 21,100 1,095,301 Total common stocks (cost $196,389,943) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (15.3%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.8%) Government National Mortgage Association Pass-Through Certificates 4s, TBA, September 1, 2043 $6,000,000 $6,240,000 U.S. Government Agency Mortgage Obligations (14.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, with due dates from August 1, 2042 to June 1, 2043 2,115,918 2,178,487 3 1/2s, with due dates from August 1, 2042 to April 1, 2043 4,832,594 4,868,246 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, August 1, 2043 3,000,000 3,267,188 4s, TBA, September 1, 2043 26,000,000 26,921,172 4s, TBA, August 1, 2043 35,000,000 36,348,046 3 1/2s, with due dates from November 1, 2042 to June 1, 2043 14,873,120 14,916,371 3 1/2s, June 1, 2043 (FWC) 995,860 1,006,480 3 1/2s, TBA, August 1, 2043 21,000,000 21,165,703 3s, TBA, August 1, 2043 12,000,000 11,633,437 Total U.S. government and agency mortgage obligations (cost $128,893,018) CORPORATE BONDS AND NOTES (12.6%) (a) Principal amount Value Basic materials (0.4%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $339,000 $362,197 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 339,000 355,950 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Australia) 339,000 350,375 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 (Mexico) 1,000,000 1,065,000 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 445,000 580,355 SGL Carbon SE company guaranty sr. sub. FRN notes Ser. EMTN, 1.453s, 2015 (Germany) EUR 100,000 129,482 US Coatings Acquisition, Inc./Flash Dutch 2 BV 144A company guaranty sr. notes 5 3/4s, 2021 (Netherlands) EUR 100,000 133,668 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 (Brazil) $395,000 442,617 Capital goods (0.3%) Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 200,000 225,408 Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 252,000 263,496 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 616,000 635,047 Deere & Co. sr. unsec. notes 6.95s, 2014 252,000 263,797 General Cable Corp. company guaranty sr. unsec. unsub. FRN notes 2.649s, 2015 85,000 83,725 KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 145,000 209,455 Schaeffler Holding Finance BV 144A sr. notes 6 7/8s, 2018 (Netherlands) EUR 220,000 297,799 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 $452,000 485,791 Communication services (2.0%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 339,000 347,475 AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 2,579,000 2,663,896 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 452,000 462,450 Comcast Corp. company guaranty sr. unsec. unsub. notes 2.85s, 2023 1,265,000 1,201,961 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 840,000 808,500 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Netherlands) 452,000 501,464 DISH DBS Corp. 144A sr. unsec. notes 4 1/4s, 2018 1,500,000 1,473,750 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 700,000 731,500 Lynx I Corp. 144A sr. notes 6s, 2021 GBP 530,000 826,419 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 $500,000 510,000 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 (Mexico) 245,000 245,613 Qwest Corp. sr. unsec. unsub. notes 6 1/2s, 2017 510,000 577,108 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 265,000 281,563 Telefonica Emisiones SAU company guaranty notes 6.421s, 2016 (Spain) 250,000 275,091 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 315,000 328,346 Telenet Finance V Luxembourg SCA 144A bonds 6 3/4s, 2024 (Luxembourg) EUR 130,000 179,889 Telenet Finance V Luxembourg SCA 144A bonds 6 1/4s, 2022 (Luxembourg) EUR 185,000 253,289 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 $955,000 1,043,064 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 560,000 607,084 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 1,459,000 1,616,719 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) 508,000 569,289 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 1,110,000 1,221,000 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 335,000 345,050 Consumer cyclicals (0.8%) Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 530,000 550,869 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 282,000 286,568 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 282,000 313,845 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 407,574 555,771 News America, Inc. company guaranty sr. unsec. notes 4 1/2s, 2021 $452,000 484,361 Owens Corning company guaranty sr. unsec. notes 9s, 2019 36,000 44,190 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 200,000 223,500 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 475,000 489,250 Target Corp. sr. unsec. notes 5 3/8s, 2017 452,000 515,597 Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 729,000 831,990 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 71,875 74,750 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 1,000,000 1,032,500 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 1,068,000 1,091,542 Consumer staples (0.9%) Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 663,000 707,966 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 616,000 647,099 Coca-Cola Co. (The) sr. unsec. notes 1.8s, 2016 282,000 289,105 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 260,000 295,750 CVS Corp. sr. unsec. notes 5 3/4s, 2017 193,000 222,645 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 339,000 391,766 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 895,000 859,200 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 500,000 693,445 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 $282,000 326,925 Mondelez International, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 1,068,000 1,144,544 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 786,000 814,692 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 339,000 395,281 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 452,000 472,407 Energy (1.2%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 285,000 322,212 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 252,000 264,979 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 200,000 216,992 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 435,000 481,763 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 560,000 583,800 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 899,000 951,190 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 395,000 409,729 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 661,000 720,490 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 527,855 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 100,000 105,000 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 65,000 72,475 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 2,295,000 2,167,490 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 786,000 822,992 Whiting Petroleum Corp. company guaranty notes 7s, 2014 125,000 127,500 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,000,000 2,115,000 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 339,000 398,655 Financials (4.2%) Air Lease Corp. sr. unsec. notes 4 1/2s, 2016 1,000,000 1,017,500 Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 339,000 353,941 American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 1,012,000 1,059,570 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 565,000 628,264 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 3,585,000 4,041,951 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 450,000 450,901 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 616,000 641,324 BB&T Corp. unsec. sub. notes 5.2s, 2015 339,000 370,184 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 1.3s, 2018 1,233,000 1,201,292 Capital One Financial Corp. 144A sr. unsec. notes 3 1/2s, 2023 497,000 470,922 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 900,000 956,250 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 380,000 484,813 Credit Suisse of New York sr. unsec. notes 5 1/2s, 2014 1,402,000 1,453,172 Deutsche Bank AG London sr. unsec. notes 6s, 2017 (United Kingdom) 616,000 711,076 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 980,000 1,036,350 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 90,000 95,625 General Electric Capital Corp. sr. unsec. unsub. notes 6s, 2019 3,535,000 4,119,926 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 2,748,000 3,134,135 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB bonds 8 1/8s, 2038 530,000 605,525 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 740,000 836,722 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 300,000 311,625 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 3,031,000 3,151,025 Metropolitan Life Global Funding I 144A notes 3s, 2023 450,000 428,797 PNC Funding Corp. bank guaranty sr. unsec. notes 3 5/8s, 2015 283,000 295,098 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 565,000 610,390 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 (R) 395,000 392,995 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 395,000 454,297 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 300,000 312,962 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 452,000 467,225 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 250,000 270,000 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. REGS, 6 1/4s, 2035 (Russia) 500,000 528,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,600,000 1,716,000 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 2,301,000 2,640,446 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 395,000 412,514 Health care (1.2%) Amgen, Inc. sr. unsec. notes 5.85s, 2017 339,000 387,576 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 339,000 394,986 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 2,000,000 2,040,000 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 305,000 326,830 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 415,000 588,771 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $235,000 260,850 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 452,000 464,513 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 671,000 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 1,240,000 1,295,800 Merck & Co., Inc. sr. unsec. notes 4s, 2015 508,000 541,038 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 452,000 470,874 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 1,068,000 1,147,614 Rottapharm Ltd. 144A sr. unsec. notes 6 1/8s, 2019 (Ireland) EUR 270,000 367,995 Service Corp. International/US sr. notes 7s, 2017 $170,000 188,275 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 713,213 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 339,000 398,040 WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 157,000 172,448 Technology (0.4%) Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 550,000 559,625 Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 508,000 568,141 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 452,000 465,343 IBM Corp. sr. unsec. notes 5.7s, 2017 673,000 779,627 Oracle Corp. sr. unsec. notes 5 1/4s, 2016 616,000 682,292 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 395,000 413,053 Transportation (0.1%) United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 339,000 346,615 Utilities and power (1.1%) AES Corp. (VA) sr. unsec. unsub. notes 9 3/4s, 2016 210,000 245,700 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 1,035,000 1,200,600 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 189,000 231,268 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 280,000 323,818 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 157,000 196,513 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 880,000 1,023,304 Duke Energy Carolinas, LLC sr. unsec. unsub. notes 6.3s, 2014 880,000 903,999 El Paso Corp. sr. unsec. notes 7s, 2017 225,000 250,692 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 625,000 601,563 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 395,000 462,193 Exelon Corp. sr. unsec. notes 4.9s, 2015 827,000 882,997 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 220,000 221,951 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 282,000 325,621 Kinder Morgan Energy Partners LP notes 6s, 2017 452,000 513,760 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 226,000 311,642 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 315,000 408,318 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 339,000 364,171 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 275,000 363,039 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 395,000 475,188 Total corporate bonds and notes (cost $102,729,295) MORTGAGE-BACKED SECURITIES (12.3%) (a) Principal amount Value Agency collateralized mortgage obligations (4.6%) Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.457s, 2034 $181,058 $238,743 IFB Ser. 3859, Class SG, IO, 6.509s, 2039 692,254 103,942 IFB Ser. 3860, Class SP, IO, 6.409s, 2040 1,198,206 183,601 IFB Ser. 3856, Class PS, IO, 6.409s, 2040 914,905 113,114 IFB Ser. 3861, Class PS, IO, 6.409s, 2037 1,054,361 158,755 IFB Ser. 3708, Class SQ, IO, 6.359s, 2040 4,706,878 810,524 IFB Ser. 3907, Class KS, IO, 6.359s, 2040 2,050,122 347,328 IFB Ser. 3708, Class SA, IO, 6.259s, 2040 7,679,307 1,239,440 IFB Ser. 3934, Class SA, IO, 6.209s, 2041 1,212,067 233,456 IFB Ser. 3232, Class KS, IO, 6.109s, 2036 1,252,920 129,990 IFB Ser. 3116, Class AS, IO, 5.909s, 2034 1,246,741 97,281 IFB Ser. 3964, Class SA, IO, 5.809s, 2041 5,975,529 867,826 IFB Ser. 3852, Class NT, 5.809s, 2041 3,117,051 3,058,949 IFB Ser. 3752, Class PS, IO, 5.809s, 2040 2,183,583 335,398 IFB Ser. 308, Class S1, IO, 5.751s, 2043 3,210,000 727,386 Ser. 3632, Class CI, IO, 5s, 2038 250,886 19,587 Ser. 3626, Class DI, IO, 5s, 2037 95,008 2,842 Ser. 304, Class C27, IO, 4 1/2s, 2042 2,360,187 423,465 Ser. 4122, Class TI, IO, 4 1/2s, 2042 2,120,879 394,696 Ser. 3747, Class HI, IO, 4 1/2s, 2037 308,125 36,084 Ser. 4116, Class MI, IO, 4s, 2042 4,338,662 761,111 Ser. 3751, Class MI, IO, 4s, 2034 70,603 1,219 Ser. 304, Class C53, IO, 4s, 2032 2,605,392 387,213 Ser. 4245, Class AS, IO, 3 1/2s, 2043 (FWC) 4,232,000 925,750 Ser. BC-4604, Class SA, IO, 3 1/2s, 2043 (FWC) 3,858,000 829,470 Ser. 304, IO, 3 1/2s, 2027 2,058,248 238,592 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,517,095 177,622 Ser. 4158, Class TI, IO, 3s, 2042 6,158,247 869,852 Ser. 4165, Class TI, IO, 3s, 2042 5,319,032 740,409 Ser. 4183, Class MI, IO, 3s, 2042 2,119,056 290,099 Ser. T-8, Class A9, IO, 0.468s, 2028 282,084 2,997 Ser. T-59, Class 1AX, IO, 0.275s, 2043 653,789 8,249 Ser. T-48, Class A2, IO, 0.212s, 2033 961,698 9,504 Ser. 3206, Class EO, PO, zero %, 2036 75,361 66,406 Ser. 3175, Class MO, PO, zero %, 2036 62,295 54,319 FRB Ser. T-54, Class 2A, IO, zero %, 2043 390,585 61 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.55s, 2035 89,653 147,244 IFB Ser. 05-45, Class DA, 23.723s, 2035 335,257 507,126 IFB Ser. 11-4, Class CS, 12.52s, 2040 1,311,307 1,546,230 IFB Ser. 12-96, Class PS, IO, 6.51s, 2041 2,871,041 524,711 IFB Ser. 12-75, Class SK, IO, 6.46s, 2041 3,321,440 655,187 IFB Ser. 12-75, Class KS, IO, 6.36s, 2042 2,070,581 383,720 IFB Ser. 404, Class S13, IO, 6.21s, 2040 87,422 15,247 IFB Ser. 10-35, Class SG, IO, 6.21s, 2040 3,319,148 554,397 IFB Ser. 12-132, Class SB, IO, 6.01s, 2042 1,700,773 234,332 Ser. 397, Class 2, IO, 5s, 2039 59,180 9,857 Ser. 398, Class C5, IO, 5s, 2039 341,299 46,144 Ser. 10-13, Class EI, IO, 5s, 2038 270,133 11,718 Ser. 13-44, Class PI, IO, 4s, 2043 1,118,285 188,536 Ser. 12-124, Class UI, IO, 4s, 2042 4,270,603 777,677 Ser. 12-96, Class PI, IO, 4s, 2041 2,449,967 396,821 Ser. 406, Class 2, IO, 4s, 2041 193,887 36,509 Ser. 406, Class 1, IO, 4s, 2041 186,932 36,078 Ser. 409, Class C16, IO, 4s, 2040 778,291 148,529 Ser. 417, Class C19, IO, 3 1/2s, 2033 1,994,884 307,771 Ser. 13-6, Class BI, IO, 3s, 2042 3,837,508 440,546 Ser. 13-35, Class IP, IO, 3s, 2042 (F) 3,970,157 489,826 Ser. 13-23, Class PI, IO, 3s, 2041 7,469,955 853,144 Ser. 13-55, Class MI, IO, 3s, 2032 2,812,342 403,909 Ser. 03-W10, Class 1, IO, 1.252s, 2043 245,727 9,090 Ser. 98-W2, Class X, IO, 0.86s, 2028 1,815,690 105,537 Ser. 98-W5, Class X, IO, 0.809s, 2028 524,261 23,592 Ser. 03-W1, Class 2A, IO, zero %, 2042 823,678 64 Government National Mortgage Association IFB Ser. 11-61, Class CS, IO, 6.488s, 2035 7,525,919 1,128,895 IFB Ser. 13-91, Class SP, IO, 6.108s, 2042 2,970,079 577,324 IFB Ser. 12-149, Class LS, IO, 6.058s, 2042 4,072,166 671,907 IFB Ser. 10-20, Class SE, IO, 6.058s, 2040 3,738,352 614,959 IFB Ser. 10-26, Class QS, IO, 6.058s, 2040 1,509,148 272,590 IFB Ser. 13-87, Class SA, IO, 6.008s, 2043 2,376,476 391,960 IFB Ser. 10-120, Class SB, IO, 6.008s, 2035 238,049 22,696 IFB Ser. 13-99, Class SL, IO, 5.958s, 2043 2,645,000 493,848 IFB Ser. 10-20, Class SC, IO, 5.958s, 2040 2,302,957 389,775 IFB Ser. 12-77, Class MS, IO, 5.908s, 2042 1,754,652 430,785 IFB Ser. 10-158, Class SA, IO, 5.858s, 2040 1,298,540 220,570 IFB Ser. 10-151, Class SA, 5.858s, 2040 1,289,813 219,165 IFB Ser. 10-89, Class SD, IO, 5.738s, 2040 1,096,962 176,887 IFB Ser. 11-70, Class SN, IO, 5.708s, 2041 1,439,000 359,031 IFB Ser. 11-70, Class SH, IO, 5.698s, 2041 1,799,000 447,681 IFB Ser. 10-15, Class AS, IO, 5.568s, 2040 5,101,110 738,131 IFB Ser. 10-31, Class SA, IO, 5.558s, 2040 6,149,069 962,415 IFB Ser. 10-42, Class DS, IO, 5.508s, 2040 3,937,292 600,441 IFB Ser. 10-115, Class BS, IO, 5.208s, 2040 1,735,919 253,548 Ser. 13-3, Class IT, IO, 5s, 2043 2,091,793 419,072 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 137,810 23,359 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 3,455,934 710,017 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 5,364,862 677,314 Ser. 13-24, Class PI, IO, 4s, 2042 1,662,969 317,095 Ser. 12-47, Class CI, IO, 4s, 2042 1,749,333 315,912 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 2,378,000 355,214 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 2,248,933 380,587 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 4,027,598 614,772 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 2,230,409 357,312 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 3,259,348 470,291 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 1,052,607 173,133 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 1,964,288 290,931 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 5,798,249 829,034 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.682s, 2027 139,682 1,048 Ser. 98-3, IO, 0.175s, 2027 85,824 1,261 Ser. 98-2, IO, 0.08s, 2027 73,891 531 Ser. 98-4, IO, zero %, 2026 110,033 2,708 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.985s, 2045 825,371 144,440 Commercial mortgage-backed securities (5.2%) Banc of America Commercial Mortgage Trust Ser. 04-3, Class D, 5.611s, 2039 639,000 652,675 Ser. 06-6, Class A2, 5.309s, 2045 339,214 341,126 FRB Ser. 05-5, Class D, 5.229s, 2045 366,000 351,763 Ser. 04-4, Class B, 4.985s, 2042 563,000 574,199 Ser. 05-3, Class AJ, 4.767s, 2043 225,000 221,088 Ser. 07-1, Class XW, IO, 0.323s, 2049 3,697,465 31,902 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6.249s, 2051 1,000,000 832,600 Ser. 03-1, Class J, 4.9s, 2036 1,067,389 1,067,389 Ser. 04-4, Class XC, IO, 0.857s, 2042 3,868,538 23,877 Ser. 02-PB2, Class XC, IO, 0.407s, 2035 1,463,376 780 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 5.959s, 2042 144,000 156,207 FRB Ser. 07-PW17, Class AJ, 5.888s, 2050 (F) 328,000 311,555 FRB Ser. 06-PW12, Class AJ, 5.754s, 2038 544,000 556,153 FRB Ser. 06-PW11, Class AJ, 5.435s, 2039 596,000 620,306 Ser. 05-PWR7, Class D, 5.304s, 2041 375,000 340,838 FRB Ser. 05-T20, Class C, 5.143s, 2042 350,000 337,120 Ser. 05-PWR9, Class C, 5.055s, 2042 215,000 199,090 Ser. 05-PWR9, Class AJ, 4.985s, 2042 123,000 125,755 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.435s, 2039 2,473,000 2,448,023 FRB Ser. 06-PW11, Class C, 5.435s, 2039 200,000 191,000 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 1,156,000 1,012,078 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.119s, 2044 250,000 239,063 Comm Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.648s, 2044 427,000 437,035 FRB Ser. 13-LC6, Class D, 4.291s, 2046 963,000 802,331 Commercial Mortgage Trust FRB Ser. 07-C9, Class C, 5.8s, 2049 225,000 214,459 FRB Ser. 07-C9, Class D, 5.8s, 2049 300,000 276,690 Ser. 07-C9, Class AJ, 5.65s, 2049 617,000 643,469 Commercial Mortgage Trust 144A FRB Ser. 12-CR5, Class E, 4.335s, 2045 234,000 196,510 FRB Ser. 13-CR6, Class D, 4.177s, 2046 260,000 231,948 FRB Ser. 13-CR8, Class D, 3.971s, 2046 400,000 321,570 FRB Ser. 07-C9, Class AJFL, 0.883s, 2049 740,000 647,500 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.762s, 2039 491,866 493,507 CS First Boston Mortgage Securities Corp. Ser. 03-CPN1, Class E, 4.891s, 2035 514,000 514,000 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 533,368 586,705 Ser. 03-C3, Class AX, IO, 1.301s, 2038 546,352 5 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.444s, 2044 410,000 394,097 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 531,000 544,275 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 335,603 335,603 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 914,000 967,591 FRB Ser. 05-C4, Class AJ, 5.294s, 2045 222,000 208,680 FRB Ser. 06-C1, Class AJ, 5.292s, 2044 75,000 73,652 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class F, 5.088s, 2038 807,000 817,088 FRB Ser. 03-C2, Class H, 5.056s, 2037 1,231,000 1,231,000 GMAC Commercial Mortgage Securities, Inc. 144A FRB Ser. 03-C2, Class F, 5.475s, 2040 422,000 422,000 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 243,000 224,022 FRB Ser. 05-GG3, Class D, 4.986s, 2042 189,000 186,674 Greenwich Capital Commercial Funding Corp. 144A FRB Ser. 03-C1, Class J, 5.363s, 2035 130,000 130,000 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.545s, 2038 232,000 233,595 Ser. 05-GG4, Class B, 4.841s, 2039 180,000 174,042 GS Mortgage Securities Trust 144A FRB Ser. GC10, Class D, 4.285s, 2046 491,000 410,083 Ser. 06-GG8, Class X, IO, 0.555s, 2039 41,315,718 768,472 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.071s, 2051 1,080,000 1,101,816 FRB Ser. 06-LDP7, Class B, 5.863s, 2045 556,000 462,383 Ser. 02-C3, Class D, 5.314s, 2035 130,223 130,079 FRB Ser. 05-LDP3, Class D, 5.193s, 2042 274,000 254,245 FRB Ser. 04-CBX, Class B, 5.021s, 2037 181,000 179,273 Ser. 04-C3, Class B, 4.961s, 2042 427,000 440,493 FRB Ser. 13-C10, Class D, 4.161s, 2047 235,000 190,517 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class B, 6.171s, 2051 298,000 290,375 FRB Ser. 07-CB20, Class C, 6.171s, 2051 392,000 362,463 FRB Ser. 01-C1, Class H, 5.626s, 2035 569,948 569,720 FRB Ser. 11-C3, Class E, 5.541s, 2046 203,000 206,309 FRB Ser. 11-C5, Class D, 5.314s, 2046 438,000 430,861 FRB Ser. 12-CBX, Class E, 5.188s, 2045 1,375,000 1,230,163 FRB Ser. 04-CB8, Class F, 4.853s, 2039 500,000 443,000 FRB Ser. 12-LC9, Class E, 4.428s, 2047 625,000 521,994 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.512s, 2040 (F) 149,160 146,154 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class C, 5.482s, 2039 324,000 302,065 Ser. 05-C7, Class C, 5.35s, 2040 474,000 486,087 Ser. 07-C2, Class XW, IO, 0.498s, 2040 2,131,857 41,601 Ser. 07-C1, Class XW, IO, 0.463s, 2040 17,300,096 264,691 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class K, 5.893s, 2037 1,192,000 1,196,172 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.253s, 2051 282,000 287,696 FRB Ser. 05-CKI1, Class B, 5.282s, 2037 476,000 479,475 Ser. 04-KEY2, Class D, 5.046s, 2039 250,000 243,675 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.592s, 2043 16,392,784 154,125 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 166,000 162,298 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 872,000 802,240 Morgan Stanley Bank of America Merrill Lynch Trust Ser. 13-C10, Class D, 4.219s, 2046 (F) 300,000 242,998 Ser. 13-C8, Class D, 4.172s, 2048 389,000 321,781 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.647s, 2042 337,000 365,780 Ser. 07-HQ11, Class C, 5.558s, 2044 242,000 207,128 FRB Ser. 06-HQ8, Class AJ, 5.496s, 2044 486,000 494,463 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.263s, 2043 439,000 449,698 UBS-Barclay's Commercial Mortgage Trust 144A Ser. 13-C6, Class D, 4.355s, 2046 1,000,000 824,100 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 476,000 439,533 FRB Ser. 12-C4, Class D, 4.502s, 2045 1,090,000 904,704 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.997s, 2045 285,000 281,580 Ser. 06-C24, Class AJ, 5.658s, 2045 311,000 302,696 Ser. 2004-C12, Class F, 5.3s, 2041 868,000 870,795 Ser. 06-C29, IO, 0 3/8s, 2048 40,870,603 498,213 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.239s, 2044 767,000 771,372 Ser. 07-C31, IO, 0.231s, 2047 60,503,772 463,232 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.248s, 2044 831,000 780,201 FRB Ser. 12-C10, Class D, 4.461s, 2045 494,000 414,548 FRB Ser. 13-C11, Class D, 4.185s, 2045 230,000 190,936 FRB Ser. 13-C14, Class D, 4.003s, 2046 400,000 315,676 Residential mortgage-backed securities (non-agency) (2.5%) Banc of America Funding Corp. FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 348,454 284,861 FRB Ser. 06-G, Class 2A5, 0.472s, 2036 1,320,509 1,145,542 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 266,160 157,034 Ser. 12-RR10, Class 8A2, 4s, 2036 550,756 542,495 FRB Ser. 12-RR10, Class 9A2, 2.673s, 2035 220,000 180,400 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 12.292s, 2037 140,623 81,562 FRB Ser. 13-RR2, Class 3A2, 8.735s, 2036 390,000 360,750 Ser. 12-RR11, Class 11A2, 2.6s, 2036 727,109 508,977 Ser. 09-RR7, Class 1A7, IO, 1.781s, 2046 13,484,656 450,893 Ser. 09-RR7, Class 2A7, IO, 1.591s, 2047 21,972,111 892,068 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR8, Class A3A, 0.42s, 2046 1,357,944 964,141 Lavender Trust 144A Ser. 10-RR2A, Class A4, 6 1/4s, 2036 (F) 2,653,995 1,725,106 Merrill Lynch Mortgage Investors Trust FRB Ser. 05-A5, Class A3, 2.481s, 2035 (F) 790,000 718,900 WAMU Mortgage Pass-Through Certificates Ser. 04-AR8, Class X, IO, PO, 1.702s, 2044 6,206,319 372,379 Ser. 05-AR8, Class X, IO, PO, 1.626s, 2045 6,624,249 339,824 Ser. 05-AR11, Class X, IO, PO, 1.512s, 2045 15,354,337 672,520 Ser. 05-AR19, Class X, IO, PO, 1 1/2s, 2045 5,342,191 270,315 Ser. 05-AR13, Class X, IO, PO, 1.488s, 2045 13,072,115 602,520 FRB Ser. 06-AR1, Class 2A1B, 1.232s, 2046 1,640,662 1,346,327 FRB Ser. 06-AR1, Class 2A1C, 1.232s, 2046 1,987,544 1,113,025 FRB Ser. 06-AR3, Class A1B, 1.162s, 2046 481,196 365,709 FRB Ser. 05-AR11, Class A1C3, 0.7s, 2045 2,736,139 2,106,827 FRB Ser. 2004-AR13, Class A1B2, 0.678s, 2034 608,138 522,999 FRB Ser. 05-AR17, Class A1C3, 0.67s, 2045 1,449,952 782,974 FRB Ser. 05-AR17, Class A1C4, 0.59s, 2045 2,687,135 1,437,617 FRB Ser. 05-AR13, Class A1B3, 0.55s, 2045 241,566 204,124 FRB Ser. 05-AR15, Class A1B3, 0.53s, 2045 268,415 215,403 Wells Fargo Mortgage Backed Securities Trust Ser. 07-16, Class 1A7, 6s, 2037 371,282 385,205 Ser. 05-11, Class 2A5, 5 1/2s, 2035 1,379,645 1,400,339 FRB Ser. 06-AR6, Class 7A2, 5.005s, 2036 1,231,363 1,206,582 Total mortgage-backed securities (cost $101,341,719) SENIOR LOANS (9.5%) (a) (c) Principal amount Value Basic materials (1.0%) AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) $493,794 $497,497 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 256,206 258,128 Fortescue Metals Group, Ltd. bank term loan FRN Class B, 5 1/4s, 2017 (Australia) 833,700 839,536 Ineos US Finance, LLC bank term loan FRN 4s, 2018 998,762 996,444 MacDermid, Inc. bank term loan FRN 7 1/2s, 2020 1,250,000 1,262,500 MacDermid, Inc. bank term loan FRN 4s, 2020 1,000,000 1,005,000 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 459,425 454,831 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 835,000 837,088 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 1,500,000 1,516,172 Tube City IMS Corp. bank term loan FRN Ser. B, 4 3/4s, 2019 950,225 950,225 Capital goods (0.7%) Beechcraft Holdings, LLC bank term loan FRN Ser. B, 5 3/4s, 2020 500,000 501,875 Gardner Denver, Inc. bank term loan FRN 4 1/4s, 2020 715,000 717,185 Generac Holdings, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 750,000 749,063 Reynolds Group Holdings, Inc. bank term loan FRN Class B, 4 3/4s, 2018 595,500 601,753 Silver II Borrower SCA bank term loan FRN 4s, 2019 (Luxembourg) 497,500 496,874 SRAM, LLC bank term loan FRN Ser. B, 4.025s, 2020 1,220,651 1,216,074 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 500,000 502,359 WESCO International, Inc. bank term loan FRN 4 1/2s, 2019 995,000 1,000,685 Communication services (1.1%) Asurion, LLC bank term loan FRN Ser. B1, 4 1/2s, 2019 1,575,933 1,574,808 Asurion, LLC bank term loan FRN Ser. B2, 3 1/2s, 2020 1,000,000 978,438 Cricket Communications, Inc. bank term loan FRN Ser. C, 4 3/4s, 2020 1,500,000 1,508,438 Intelsat Jackson Holdings SA bank term loan FRN 4 1/4s, 2018 (Bermuda) 1,469,527 1,479,630 Level 3 Financing, Inc. bank term loan FRN Class B2, 4 3/4s, 2019 1,000,000 1,006,033 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 180,529 180,529 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. B, 3 1/2s, 2020 (United Kingdom) 1,500,000 1,497,084 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 990,000 996,652 Consumer cyclicals (2.8%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 1,637,625 1,647,860 American Casino & Entertainment Properties, LLC bank term loan FRN 6s, 2020 850,000 848,938 Aot Bedding Super Holdings, LLC bank term loan FRN 5s, 2019 462,675 466,062 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 217,635 218,614 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.443s, 2018 899,033 795,805 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 860,427 867,956 Chrysler Group, LLC bank term loan FRN Ser. B, 4 1/4s, 2017 332,485 337,529 Cumulus Media Holdings, Inc. bank term loan FRN 4 1/2s, 2018 755,826 762,054 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 6s, 2016 CAD 1,894,078 1,837,188 Interactive Data Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 $685,009 686,071 J. Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2018 977,500 982,795 J.C. Penney Corp., Inc. bank term loan FRN 6s, 2018 965,000 971,031 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 647,660 648,065 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 995,000 995,614 Michaels Stores, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 1,246,875 1,250,437 Nortek, Inc. bank term loan FRN Class B, 5 1/4s, 2017 83,373 83,790 Peninsula Gaming, LLC bank term loan FRN Ser. B, 4 1/4s, 2017 1,492,500 1,499,163 PETCO Animal Supplies, Inc. bank term loan FRN 4s, 2017 975,000 979,571 Realogy Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2020 1,496,250 1,508,407 Roofing Supply Group, LLC bank term loan FRN Class B, 5s, 2019 992,500 994,981 Sabre, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 1,243,750 1,258,909 Station Casinos, LLC bank term loan FRN Ser. B, 5s, 2020 1,246,875 1,256,450 Travelport, LLC bank term loan FRN 6 1/4s, 2019 925,000 924,306 Tribune Co. bank term loan FRN Ser. B, 4s, 2019 711,425 714,626 Warner Music Group Corp. bank term loan FRN 3 3/4s, 2020 1,000,000 1,002,083 Consumer staples (0.8%) H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 1,270,000 1,281,113 Landry's, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,486,776 1,502,759 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2017 1,250,000 1,261,979 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,000,000 1,006,250 Sprouts Farmers Market, LLC bank term loan FRN 4 1/2s, 2020 1,000,000 998,750 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 1,000,000 1,000,750 Energy (0.4%) Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 411,115 409,353 Quicksilver Resources, Inc. bank term loan FRN 7s, 2019 900,000 864,000 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 398,000 400,405 Vantage Drilling Co. bank term loan FRN Class B, 6 1/4s, 2017 1,284,938 1,291,362 Financials (0.8%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 (R) 708,534 710,748 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 953,640 998,144 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 500,000 500,000 Nuveen Investments, Inc. bank term loan FRN 4.195s, 2017 1,000,000 1,000,750 USI Insurance Services, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 1,492,500 1,503,694 Walter Investment Management Corp. bank term loan FRN 5 3/4s, 2017 1,693,513 1,705,911 Health care (1.0%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 995,000 997,488 Capsugel Holdings US, Inc. bank term loan FRN Class B, 4.342s, 2018 921,143 924,597 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 483,497 485,310 Hologic, Inc. bank term loan FRN Class B, 4 1/2s, 2019 1,113,750 1,117,050 Iasis Healthcare, LLC / Iasis Capital Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 982,912 989,056 Kinetic Concepts, Inc. bank term loan FRN Ser. D1, 4 1/2s, 2018 1,344,829 1,358,277 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 372,192 372,724 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 630,432 634,285 Quintiles Transnational Corp. bank term loan FRN Ser. B2, 4 1/2s, 2018 981,744 990,334 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 4 1/2s, 2020 600,000 607,500 Technology (0.5%) First Data Corp. bank term loan FRN 4.191s, 2018 1,500,000 1,498,437 Genesys Telecommunications Laboratories, Inc. bank term loan FRN Ser. B, 4s, 2020 997,500 997,084 Lawson Software bank term loan FRN Class B2, 5 1/4s, 2018 900,735 908,617 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 5s, 2019 980,100 984,082 Transportation (0.3%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) 1,125,000 1,110,938 Livingston International, Inc. bank term loan FRN 5s, 2019 (Canada) 1,500,000 1,494,375 Utilities and power (0.1%) Energy Transfer Equity L.P. bank term loan FRN Ser. B, 3 3/4s, 2017 578,250 582,667 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.721s, 2017 920,555 644,676 Total senior loans (cost $79,831,326) COMMODITY LINKED NOTES (1.7%) (a) (CLN) Principal amount Value UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) $13,651,000 $14,074,810 Total commodity Linked Notes (cost $13,651,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.6%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $325,000 $273,813 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 (Argentina) 1,405,000 1,443,638 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 2,425,000 2,273,438 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 650,000 693,875 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 240,000 253,848 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 (Ukraine) 200,000 181,500 Total foreign government and agency bonds and notes (cost $5,164,951) PURCHASED EQUITY OPTIONS OUTSTANDING (0.2%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Jul-14/$147.00 72,740 $338,968 SPDR S&P rust (Put) Jun-14/138.00 116,283 332,569 SPDR S&P rust (Put) May-14/145.00 103,728 344,377 SPDR S&P rust (Put) Apr-14/133.00 119,910 190,174 SPDR S&P rust (Put) Mar-14/130.00 120,123 135,709 SPDR S&P rust (Put) Feb-14/130.00 103,559 90,446 SPDR S&P rust (Put) Jan-14/125.00 125,877 54,630 SPDR S&P rust (Put) Dec-13/125.00 134,083 41,167 SPDR S&P rust (Put) Nov-13/125.00 126,440 16,983 SPDR S&P rust (Put) Oct-13/123.00 134,602 7,477 SPDR S&P rust (Put) Sep-13/125.00 99,304 1,032 SPDR S&P rust (Put) Aug-13/115.00 77,585 303 Total purchased equity options outstanding (cost $4,949,339) INVESTMENT COMPANIES (0.1%) (a) Shares Value Ares Capital Corp. 39,300 $699,147 Total investment Companies (cost $692,073) SHORT-TERM INVESTMENTS (32.6%) (a) Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.10%, May 1, 2014 (SEG) (SEGSF)(SEGCCS) $20,000,000 $19,988,240 U.S. Treasury Bills with an effective yield of 0.11%, April 3, 2014 15,000,000 14,992,860 U.S. Treasury Bills with an effective yield of 0.10%, March 6, 2014 16,500,000 16,493,037 U.S. Treasury Bills with an effective yield of 0.10%, February 6, 2014 16,500,000 16,493,928 U.S. Treasury Bills with an effective yield of 0.09%, December 19, 2013 16,500,000 16,496,469 U.S. Treasury Bills with an effective yield of 0.12%, December 12, 2013 (SEG) (SEGSF)(SEGCCS) 15,000,000 14,997,510 U.S. Treasury Bills with an effective yield of 0.15%, November 14, 2013 16,500,000 16,498,202 U.S. Treasury Bills with an effective yield of 0.17%, October 17, 2013 (SEG) 10,000,000 9,999,470 U.S. Treasury Bills with effective yields ranging from 0.15% to 0.18%, August 22, 2013 28,000,000 27,997,177 Putnam Short Term Investment Fund 0.02% (AFF) 101,392,060 101,392,060 SSgA Prime Money Market Fund 0.02% (P) 18,860,000 18,860,000 Total short-term investments (cost $274,179,417) TOTAL INVESTMENTS Total investments (cost $907,822,081) (b) FORWARD CURRENCY CONTRACTS at 7/31/13 (aggregate face value $186,751,077) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/13 $346,965 $369,243 $(22,278) British Pound Buy 9/18/13 1,521 1,533 (12) British Pound Sell 9/18/13 1,521 1,520 (1) Canadian Dollar Sell 10/18/13 172,588 168,682 (3,906) Euro Buy 9/18/13 1,346,795 1,325,402 21,393 Euro Sell 9/18/13 1,346,795 1,322,952 (23,843) Japanese Yen Sell 8/22/13 1,551,327 1,588,058 36,731 Singapore Dollar Sell 8/22/13 1,123,123 1,131,835 8,712 South Korean Won Buy 8/22/13 756,104 752,282 3,822 South Korean Won Sell 8/22/13 756,104 744,395 (11,709) Barclays Bank PLC Australian Dollar Buy 10/18/13 1,176,280 1,192,312 (16,032) Australian Dollar Sell 10/18/13 1,176,280 1,191,177 14,897 British Pound Sell 9/18/13 898,620 908,522 9,902 Canadian Dollar Sell 10/18/13 817,847 806,254 (11,593) Euro Buy 9/18/13 3,547,146 3,499,734 47,412 Euro Sell 9/18/13 3,547,146 3,523,978 (23,168) Indonesian Rupiah Sell 8/22/13 239,400 219,567 (19,833) Japanese Yen Sell 8/22/13 4,019,553 3,938,498 (81,055) Malaysian Ringgit Buy 8/22/13 1,099,819 1,191,918 (92,099) Malaysian Ringgit Sell 8/22/13 1,099,819 1,155,189 55,370 New Taiwan Dollar Buy 8/22/13 254,307 257,007 (2,700) New Taiwan Dollar Sell 8/22/13 254,307 256,143 1,836 Norwegian Krone Buy 9/18/13 836,054 769,656 66,398 Polish Zloty Buy 9/18/13 770,261 762,626 7,635 Polish Zloty Sell 9/18/13 770,261 758,972 (11,289) Singapore Dollar Sell 8/22/13 1,868,619 1,877,381 8,762 Swedish Krona Buy 9/18/13 1,493,888 1,497,726 (3,838) Swedish Krona Sell 9/18/13 1,493,888 1,464,141 (29,747) Swiss Franc Sell 9/18/13 876,756 855,311 (21,445) Citibank, N.A. Australian Dollar Buy 10/18/13 193,960 199,021 (5,061) Australian Dollar Sell 10/18/13 193,960 195,525 1,565 British Pound Sell 9/18/13 1,029,711 1,037,913 8,202 Canadian Dollar Sell 10/18/13 847,000 836,252 (10,748) Euro Buy 9/18/13 147,559 157,464 (9,905) Japanese Yen Sell 8/22/13 1,287,229 1,391,993 104,764 Swedish Krona Buy 9/18/13 444,113 440,979 3,134 Swedish Krona Sell 9/18/13 444,113 427,453 (16,660) Swiss Franc Sell 9/18/13 1,684,116 1,649,386 (34,730) Thai Baht Buy 8/22/13 742,931 790,241 (47,310) Thai Baht Sell 8/22/13 742,931 768,234 25,303 Turkish Lira Buy 9/18/13 666 481 185 Credit Suisse International Australian Dollar Buy 10/18/13 814,382 843,530 (29,148) Australian Dollar Sell 10/18/13 814,382 827,080 12,698 British Pound Sell 9/18/13 820,605 797,267 (23,338) Canadian Dollar Sell 10/18/13 837,866 833,631 (4,235) Chinese Yuan (onshore) Buy 8/22/13 1,014,905 1,003,730 11,175 Chinese Yuan (onshore) Sell 8/22/13 1,014,905 1,005,942 (8,963) Czech Koruna Sell 9/18/13 493,929 491,271 (2,658) Euro Buy 9/18/13 2,357,224 2,317,899 39,325 Indonesian Rupiah Buy 8/22/13 242,825 254,904 (12,079) Indonesian Rupiah Sell 8/22/13 242,825 251,071 8,246 Japanese Yen Sell 8/22/13 1,267,210 1,316,777 49,567 Mexican Peso Buy 10/18/13 503,824 498,765 5,059 New Taiwan Dollar Buy 8/22/13 254,307 257,075 (2,768) New Taiwan Dollar Sell 8/22/13 254,307 256,143 1,836 Norwegian Krone Buy 9/18/13 410,853 456,335 (45,482) Philippine Peso Buy 8/22/13 753,275 792,242 (38,967) Philippine Peso Sell 8/22/13 753,275 772,465 19,190 Polish Zloty Buy 9/18/13 770,230 762,227 8,003 Polish Zloty Sell 9/18/13 770,230 758,228 (12,002) Swedish Krona Buy 9/18/13 1,707,055 1,665,880 41,175 Swedish Krona Sell 9/18/13 1,707,055 1,717,620 10,565 Swiss Franc Sell 9/18/13 1,684,224 1,646,814 (37,410) Turkish Lira Buy 9/18/13 768 456 312 Deutsche Bank AG British Pound Sell 9/18/13 1,264,669 1,298,486 33,817 Canadian Dollar Sell 10/18/13 250,232 244,520 (5,712) Euro Buy 9/18/13 5,403,147 5,327,594 75,553 Euro Sell 9/18/13 5,403,147 5,318,597 (84,550) Japanese Yen Sell 8/22/13 1,842,203 1,875,995 33,792 Norwegian Krone Buy 9/18/13 163,762 165,586 (1,824) Norwegian Krone Sell 9/18/13 163,762 158,843 (4,919) Polish Zloty Buy 9/18/13 457,446 446,023 11,423 Polish Zloty Sell 9/18/13 457,446 446,837 (10,609) Swedish Krona Buy 9/18/13 852,792 820,877 31,915 Swedish Krona Sell 9/18/13 852,792 846,667 (6,125) Swiss Franc Sell 9/18/13 1,690,602 1,621,104 (69,498) Goldman Sachs International British Pound Sell 9/18/13 624,883 630,276 5,393 Canadian Dollar Sell 10/18/13 870,129 867,260 (2,869) Euro Buy 9/18/13 954,279 942,195 12,084 Euro Sell 9/18/13 954,279 946,862 (7,417) Japanese Yen Sell 8/22/13 1,724,226 1,796,744 72,518 Norwegian Krone Buy 9/18/13 181,244 175,817 5,427 Norwegian Krone Sell 9/18/13 181,244 183,230 1,986 HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 814,561 827,072 (12,511) Australian Dollar Sell 10/18/13 814,561 827,207 12,646 British Pound Sell 9/18/13 197,396 204,485 7,089 Canadian Dollar Sell 10/18/13 488,415 477,452 (10,963) Chinese Yuan (offshore) Sell 8/22/13 1,000,487 998,448 (2,039) Euro Buy 9/18/13 1,961,116 1,954,318 6,798 Euro Sell 9/18/13 1,961,116 1,940,017 (21,099) Indian Rupee Buy 8/22/13 467,163 524,072 (56,909) Indian Rupee Sell 8/22/13 467,163 499,429 32,266 Indonesian Rupiah Sell 8/22/13 239,399 236,048 (3,351) Japanese Yen Sell 8/22/13 1,246,398 1,314,694 68,296 Norwegian Krone Buy 9/18/13 873,526 838,240 35,286 Philippine Peso Buy 8/22/13 246,428 260,270 (13,842) Philippine Peso Sell 8/22/13 246,428 250,161 3,733 Polish Zloty Buy 9/18/13 254,913 254,231 682 Polish Zloty Sell 9/18/13 254,913 251,725 (3,188) Swedish Krona Sell 9/18/13 746,722 708,773 (37,949) Thai Baht Buy 8/22/13 244,910 260,281 (15,371) Thai Baht Sell 8/22/13 244,910 250,726 5,816 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 1,773,005 1,802,195 (29,190) Australian Dollar Sell 10/18/13 1,773,005 1,810,553 37,548 British Pound Sell 9/18/13 217,469 202,846 (14,623) Canadian Dollar Sell 10/18/13 803,659 806,724 3,065 Chinese Yuan (onshore) Buy 8/22/13 631,591 624,289 7,302 Chinese Yuan (onshore) Sell 8/22/13 631,591 625,938 (5,653) Czech Koruna Sell 9/18/13 493,934 490,463 (3,471) Euro Buy 9/18/13 3,645,874 3,616,963 28,911 Euro Sell 9/18/13 3,645,874 3,610,970 (34,904) Japanese Yen Sell 8/22/13 748,052 808,491 60,439 Malaysian Ringgit Buy 8/22/13 838,428 888,730 (50,302) Malaysian Ringgit Sell 8/22/13 838,428 881,184 42,756 Mexican Peso Buy 10/18/13 375,523 373,800 1,723 New Taiwan Dollar Buy 8/22/13 276,935 282,130 (5,195) New Taiwan Dollar Sell 8/22/13 276,935 279,178 2,243 Norwegian Krone Buy 9/18/13 559,132 589,989 (30,857) Polish Zloty Buy 9/18/13 260,435 253,570 6,865 Polish Zloty Sell 9/18/13 260,435 254,955 (5,480) Russian Ruble Buy 9/18/13 249,205 252,162 (2,957) Russian Ruble Sell 9/18/13 249,205 248,886 (319) Singapore Dollar Sell 8/22/13 1,868,541 1,870,977 2,436 South Korean Won Buy 8/22/13 760,044 755,941 4,103 South Korean Won Sell 8/22/13 760,044 748,714 (11,330) Swedish Krona Buy 9/18/13 846,938 839,551 7,387 Swedish Krona Sell 9/18/13 846,938 838,113 (8,825) Swiss Franc Sell 9/18/13 847,139 841,191 (5,948) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/18/13 806,245 825,748 (19,503) Australian Dollar Sell 10/18/13 806,245 812,734 6,489 British Pound Sell 9/18/13 1,660,524 1,674,518 13,994 Euro Buy 9/18/13 854,088 850,755 3,333 Euro Sell 9/18/13 854,088 843,482 (10,606) State Street Bank and Trust Co. Australian Dollar Sell 10/18/13 829,406 821,659 (7,747) British Pound Sell 9/18/13 817,868 832,707 14,839 Canadian Dollar Sell 10/18/13 837,769 833,349 (4,420) Czech Koruna Sell 9/18/13 493,934 490,563 (3,371) Euro Buy 9/18/13 4,698,614 4,642,939 55,675 Euro Sell 9/18/13 4,698,614 4,670,062 (28,552) Japanese Yen Sell 8/22/13 3,660,519 3,655,029 (5,490) Mexican Peso Buy 10/18/13 503,832 498,811 5,021 Norwegian Krone Buy 9/18/13 28,578 44,906 (16,328) Polish Zloty Buy 9/18/13 260,154 254,836 5,318 Polish Zloty Sell 9/18/13 260,154 253,102 (7,052) Singapore Dollar Sell 8/22/13 1,991,925 1,996,019 4,094 South Korean Won Buy 8/22/13 504,074 494,562 9,512 South Korean Won Sell 8/22/13 504,074 487,965 (16,109) Swedish Krona Buy 9/18/13 837,405 831,210 6,195 Swedish Krona Sell 9/18/13 837,405 806,054 (31,351) Swiss Franc Sell 9/18/13 876,540 842,998 (33,542) UBS AG Australian Dollar Buy 10/18/13 2,576,567 2,605,726 (29,159) Australian Dollar Sell 10/18/13 2,576,567 2,634,937 58,370 British Pound Sell 9/18/13 829,122 838,038 8,916 Canadian Dollar Buy 10/18/13 847,195 836,802 10,393 Canadian Dollar Sell 10/18/13 849,916 828,102 (21,814) Euro Buy 9/18/13 2,289,099 2,279,352 9,747 Japanese Yen Sell 8/22/13 2,482,468 2,532,146 49,678 Mexican Peso Buy 10/18/13 375,530 373,920 1,610 New Taiwan Dollar Buy 8/22/13 483,433 492,969 (9,536) New Taiwan Dollar Sell 8/22/13 483,433 487,497 4,064 Norwegian Krone Buy 9/18/13 670,615 697,813 (27,198) Philippine Peso Buy 8/22/13 491,012 510,863 (19,851) Philippine Peso Sell 8/22/13 491,012 504,609 13,597 Polish Zloty Buy 9/18/13 509,826 508,463 1,363 Polish Zloty Sell 9/18/13 509,826 503,980 (5,846) Russian Ruble Buy 9/18/13 244,609 247,611 (3,002) Russian Ruble Sell 9/18/13 244,609 244,295 (314) Singapore Dollar Sell 8/22/13 1,868,541 1,867,416 (1,125) Swedish Krona Buy 9/18/13 903,842 870,010 33,832 Swedish Krona Sell 9/18/13 903,842 901,710 (2,132) Swiss Franc Sell 9/18/13 1,684,116 1,648,603 (35,513) WestPac Banking Corp. Australian Dollar Buy 10/18/13 453,558 480,599 (27,041) British Pound Buy 9/18/13 9,125 9,197 (72) British Pound Sell 9/18/13 9,125 9,118 (7) Canadian Dollar Sell 10/18/13 852,248 833,080 (19,168) Euro Buy 9/18/13 5,674,981 5,649,980 25,001 Euro Sell 9/18/13 5,674,981 5,584,722 (90,259) Japanese Yen Sell 8/22/13 1,610,870 1,761,538 150,668 Total FUTURES CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 188 $6,892,915 Sep-13 $(129,430) FTSE 100 Index (Short) 66 6,589,920 Sep-13 (227,587) Japanese Government Bond 10 yr (Long) 1 1,466,857 Sep-13 4,489 Japanese Government Bond 10 yr Mini (Short) 9 1,319,988 Sep-13 (3,897) NASDAQ 100 Index E-Mini (Short) 221 13,626,860 Sep-13 (743,444) S&P 500 Index E-Mini (Long) 312 26,215,800 Sep-13 1,310,475 S&P Mid Cap 400 Index E-Mini (Long) 214 26,311,300 Sep-13 1,707,103 U.S. Treasury Bond 30 yr (Short) 15 $2,010,938 Sep-13 92,315 U.S. Treasury Note 10 yr (Long) 131 16,563,313 Sep-13 (419,468) U.S. Treasury Note 10 yr (Short) 587 74,218,813 Sep-13 (785,131) Total WRITTEN OPTIONS OUTSTANDING at 7/31/13 (premiums $282,748) (Unaudited) Expiration Contract date/strike amount Value Federal National Mortgage Association 30 yr TBA 3.5s (Call) Aug-13/$101.94 10,000,000 $7,810 Federal National Mortgage Association 30 yr TBA 3.5s (Put) Aug-13/99.94 10,000,000 20,310 SPDR S&P rust (Call) Aug-13/175.00 666,900 46,490 SPDR S&P rust (Call) Aug-13/176.00 666,900 26,916 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/13 (proceeds receivable $48,075,625) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, September 1, 2043 $6,000,000 9/12/13 $6,206,250 Federal National Mortgage Association, 4s, August 1, 2043 26,000,000 8/12/13 27,001,406 Federal National Mortgage Association, 3 1/2s, August 1, 2043 9,000,000 8/12/13 9,071,015 Federal National Mortgage Association, 3s, August 1, 2043 6,000,000 8/12/13 5,816,719 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $3,707,400 (E) $(42,331) 9/18/23 2.20% 3 month USD-LIBOR-BBA $173,291 15,554,900 (E) 24,332 9/18/23 3 month USD-LIBOR-BBA 2.20% (880,342) 1,867,000 (E) (1,303) 9/18/18 3 month USD-LIBOR-BBA 1.15% (46,634) Barclays Bank PLC 563,000 9,684 6/19/23 3 month USD-LIBOR-BBA 2.00% (28,129) 703,000 (105) 6/19/15 0.40% 3 month USD-LIBOR-BBA 506 38,085,000 (E) (14,590) 9/18/18 3 month USD-LIBOR-BBA 1.15% (939,294) 26,025,000 (E) 52,571 9/18/15 3 month USD-LIBOR-BBA 0.45% 16,396 259,256,000 (E) 62,466 9/18/15 0.45% 3 month USD-LIBOR-BBA 422,832 2,097,000 (E) 34,706 9/18/23 3 month USD-LIBOR-BBA 2.20% (87,255) 1,108,000 (E) 3,373 9/18/43 3.15% 3 month USD-LIBOR-BBA 110,472 5,041,000 (E) (84,760) 9/18/23 2.20% 3 month USD-LIBOR-BBA 208,425 GBP 1,086,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (142,781) Citibank, N.A. $3,200,000 (E) (34,198) 9/18/43 3 month USD-LIBOR-BBA 3.15% (343,510) 5,293,000 (E) 849 9/18/15 0.45% 3 month USD-LIBOR-BBA 8,207 5,743,000 (E) 8,369 9/18/18 1.15% 3 month USD-LIBOR-BBA 147,809 10,696,000 (E) (27,303) 9/18/23 3 month USD-LIBOR-BBA 2.20% (649,383) Credit Suisse International 3,290,000 559 6/19/15 0.40% 3 month USD-LIBOR-BBA 3,421 57,526,000 (E) 27,264 9/18/18 1.15% 3 month USD-LIBOR-BBA 1,423,994 39,356,000 (E) 7,352 9/18/15 3 month USD-LIBOR-BBA 0.45% (47,353) 3,553,000 (E) 58,874 9/18/23 3 month USD-LIBOR-BBA 2.20% (147,770) 663,000 (E) (4,919) 9/18/43 3 month USD-LIBOR-BBA 3.15% (69,005) 4,756,000 (E) (8,236) 9/18/15 0.45% 3 month USD-LIBOR-BBA (1,626) Deutsche Bank AG 1,197,000 (E) 865 9/18/18 1.15% 3 month USD-LIBOR-BBA 29,928 541,000 (E) (53) 9/18/15 3 month USD-LIBOR-BBA 0.45% (805) 3,180,000 (E) 1,486 9/18/23 3 month USD-LIBOR-BBA 2.20% (183,463) 855,000 (E) 2,981 9/18/43 3.15% 3 month USD-LIBOR-BBA 85,625 Goldman Sachs International 11,658,000 (E) (110,895) 9/18/18 1.15% 3 month USD-LIBOR-BBA 172,166 8,954,000 (E) 43,104 9/18/43 3 month USD-LIBOR-BBA 3.15% (822,390) 4,759,000 (E) (27,634) 9/18/23 2.20% 3 month USD-LIBOR-BBA 249,149 159,000 (E) (4,671) 9/18/43 3.15% 3 month USD-LIBOR-BBA 10,698 40,056,000 (E) 3,655 9/18/15 3 month USD-LIBOR-BBA 0.45% (52,022) 157,000 (E) 3,586 9/18/23 3 month USD-LIBOR-BBA 2.20% (5,545) GBP 1,086,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 16,842 JPMorgan Chase Bank N.A. $2,556,300 (E) (14,305) 9/18/23 2.20% 3 month USD-LIBOR-BBA 134,370 98,000 (E) 657 9/18/23 3 month USD-LIBOR-BBA 2.20% (5,043) 4,179,000 (E) (1,009) 9/18/15 0.45% 3 month USD-LIBOR-BBA 4,800 Total (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $413,100 (E) $(24,540) 9/18/23 2.20% 3 month USD-LIBOR-BBA $(514) 3,519,900 (E) 211,848 9/18/23 3 month USD-LIBOR-BBA 2.20% 7,131 1,073,000 (E) 1,500 9/18/15 3 month USD-LIBOR-BBA 0.45% 8 12,356,000 (E) (31,682) 9/18/15 0.45% 3 month USD-LIBOR-BBA (14,507) 2,121,000 (E) 40,112 9/18/23 3 month USD-LIBOR-BBA 2.20% (83,245) 7,794,000 (E) (268,856) 9/18/23 2.20% 3 month USD-LIBOR-BBA 184,444 4,123,000 (E) (244,140) 9/18/23 2.20% 3 month USD-LIBOR-BBA (4,346) 18,441,000 (E) 51,372 9/18/15 3 month USD-LIBOR-BBA 0.45% 25,739 5,997,200 (E) 111,445 9/18/23 3 month USD-LIBOR-BBA 2.20% (237,352) 36,789,000 (E) 1,044,462 9/18/18 3 month USD-LIBOR-BBA 1.15% 151,225 22,004,000 (E) (1,062,947) 9/18/23 2.20% 3 month USD-LIBOR-BBA 216,806 20,696,000 (E) (53,163) 9/18/15 0.45% 3 month USD-LIBOR-BBA (24,394) 7,408,000 (E) (732,903) 9/18/43 3.15% 3 month USD-LIBOR-BBA (16,846) 218,700 (E) (13,475) 9/18/23 2.20% 3 month USD-LIBOR-BBA (755) 2,698,700 (E) (161,005) 9/18/23 2.20% 3 month USD-LIBOR-BBA (4,048) 1,352,000 (E) (137,544) 9/18/43 3.15% 3 month USD-LIBOR-BBA (6,860) 4,564,000 (E) 113,829 9/18/18 3 month USD-LIBOR-BBA 1.15% 3,015 311,000 (E) (26,268) 9/18/43 3.15% 3 month USD-LIBOR-BBA 3,793 4,432,000 (E) 96,798 9/18/18 3 month USD-LIBOR-BBA 1.15% (10,811) 10,667,700 (E) (301,790) 9/18/23 2.20% 3 month USD-LIBOR-BBA 318,641 6,358,700 (E) 328,741 9/18/23 3 month USD-LIBOR-BBA 2.20% (41,081) 9,508,000 (E) 14,208 9/18/15 3 month USD-LIBOR-BBA 0.45% 991 Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,102,326 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(2,693) 643,584 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,572) 3,100,450 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 30,494 1,436,841 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (14,132) 281,378 (1,583) 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (112) 7,300,000 — 7/19/23 (2.585%) USA Non Revised Consumer Price Index- Urban (CPI-U) (35,398) baskets 930,132 — 3/14/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF2) of common stocks 4,184,516 units 24,036 — 3/14/14 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index (4,523,585) Barclays Bank PLC $409,959 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,764 6,731 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (16) 1,133,923 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,238) 435,420 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 637 2,566,152 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (14,117) 1,894,811 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 12,777 1,653,365 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 11,406 19,914,875 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (48,658) 1,256,621 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,070) 6,581,399 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (36,206) 542,621 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,743 647,207 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 4,633 542,621 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,743 640,996 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,566) 580,993 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 832 5,741,220 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (31,584) 5,443,027 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 37,550 1,596,243 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 11,426 186,702 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (894) 69,531 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 140 381,246 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,097) 334,254 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,306 1,295,537 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (12,742) 4,364,761 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 34,878 711,242 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 5,683 2,713,103 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 18,717 6,496,939 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (35,741) 3,787,053 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 27,107 2,423,220 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (13,331) 4,844,796 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 33,674 4,924,483 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,032) 4,231,847 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 29,414 421,496 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,842 903,890 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 6,283 13,076,613 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 90,211 3,193,322 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 22,030 359,195 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,422 1,165,268 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,857 844,916 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,697 1,693,230 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 16,653 226,072 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (1,891) 234,719 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,291) 6,615,404 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (36,393) 7,848,379 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (65,644) 4,725,348 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 30 year Fannie Mae pools 25,995 5,605,964 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic MBX Index 6.00% 30 year Fannie Mae pools 46,888 1,898,631 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 18,674 291,836 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 2,870 1,768,692 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,321 1,017,954 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (6,656) 509,048 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,328) 509,048 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,328) 1,436,841 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (14,132) 1,021,485 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (6,679) 2,652,866 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (17,345) 1,021,485 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (6,679) 335,906 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,848) 2,072,622 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,064) 1,177,616 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (17,529) 746,957 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (11,119) 448,194 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (4,408) 1,152,032 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,313 1,859,302 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,543 2,039,439 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (13,334) 1,180,508 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,494) 7,340,000 — 7/19/23 (2.569%) USA Non Revised Consumer Price Index- Urban (CPI-U) (24,149) 1,503,078 (16,910) 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (11,419) 2,974,103 (51,581) 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (13,144) Citibank, N.A. 1,320,738 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,111 645,718 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,455 1,538,075 — 1/12/41 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools (1,845) 1,540,875 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,765 1,987,493 (39,750) 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (17,740) baskets 249,535 — 6/9/14 3 month USD-LIBOR-BBA minus 0.95% A basket (CGPUTS17) of common stocks (1,821,657) baskets 399 — 2/13/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks 1,300,522 units 9,197 — 2/13/14 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (1,591,053) Credit Suisse International $1,085,241 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,487 94,234 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (230) 643,584 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,572) 1,109,558 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (10,913) 1,436,841 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (14,132) 2,072,622 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,064) 448,194 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (4,408) 2,837,881 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,934 2,370,855 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 5,793 2,471,302 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,038 3,378,430 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,255 2,494,602 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,095 1,972,175 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,819 1,884,672 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,605 2,434,541 (26,247) 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (17,354) 7,310,000 — 7/19/23 (2.57%) USA Non Revised Consumer Price Index- Urban (CPI-U) (24,766) 1,677,691 (33,554) 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (14,144) 1,788,404 (32,974) 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (11,397) 2,311,863 (20,229) 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 7,947 1,984,094 (13,641) 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 10,540 Deutsche Bank AG 1,349,490 — 1/12/34 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 6,587 Goldman Sachs International 503,858 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,012 1,766,061 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,546 1,362,560 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,736 473,960 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 679 4,663,754 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 6,680 2,399,029 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 4,816 94,751 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (232) 1,433,604 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,890 525,016 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,283) 523,459 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (5,148) 1,079,970 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,579 1,079,970 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,579 389,879 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (953) 860,011 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,101) 1,344,581 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (13,224) 2,907,262 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,103) 1,306,705 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (12,852) 1,998,569 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,995) 750,742 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,130) 1,349,490 — 1/12/34 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (6,587) 4,650,066 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (11,362) 3,359,266 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (33,039) 1,246,978 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (12,264) 419,909 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,026) 439,259 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 629 863,582 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,237 104,366 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 210 610,378 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (6,003) 1,725,382 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,258) 907,801 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,300 542,338 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 777 1,815,602 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 2,601 1,100,818 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (10,827) 386,775 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 777 3,693,233 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,024) 198,823 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (486) 2,737,699 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (15,061) 252,413 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 507 387,052 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 777 128,418 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (706) 342,402 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,884) 892,630 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,181) 375,578 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 754 751,157 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,508 508,835 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,022 1,264,387 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,089) 774,580 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,893) 1,484,956 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,628) 1,103,362 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,696) 290,427 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 583 1,935,535 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,886 2,591,545 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,789 2,520,490 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,158 1,674,302 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,448 1,465,005 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 14,409 634,782 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,551 1,538,075 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 1,845 3,488,718 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools (7,004) 3,379,362 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 4,841 1,299,595 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,175) 1,288,253 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (12,670) 2,659,252 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,497 2,635,747 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (25,923) 1,436,841 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (14,132) 1,436,286 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,509) 2,140,449 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,230) 895,416 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (8,807) 922,143 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,253) 7,300,000 — 7/19/23 (2.58%) USA Non Revised Consumer Price Index- Urban (CPI-U) (31,843) 1,865,126 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 18,344 559,392 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 5,502 3,746,563 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,154 3,746,045 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,153 2,349,253 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 23,105 JPMorgan Chase Bank N.A. 1,328,590 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,246) 1,936,021 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (19,041) UBS AG baskets 390,904 — 5/19/14 (3 month USD-LIBOR-BBA plus 0.90%) A basket (UBSEMBSK) of common stocks (787,242) shares 314,065 — 7/18/14 3 month USD-LIBOR-BBA minus 0.45% Vanguard Index Funds - MSCI Emerging Markets ETF 252,922 units 92,374 — 5/19/14 3 month USD-LIBOR-BBA plus 0.20% MSCI Emerging Markets TR Net USD 3,473,910 Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB Index BBB-/P $4,580 $67,000 5/11/63 300 bp $(1,056) CMBX NA BBB Index BBB-/P 8,798 146,000 5/11/63 300 bp (3,483) CMBX NA BBB Index BBB-/P 18,088 293,000 5/11/63 300 bp (6,558) CMBX NA BBB Index BBB-/P 17,271 303,000 5/11/63 300 bp (8,216) Credit Suisse International CMBX NA BBB Index BBB-/P 1,146 39,000 5/11/63 300 bp (2,135) CMBX NA BBB Index BBB-/P 15,156 124,000 5/11/63 300 bp 4,726 CMBX NA BBB Index BBB-/P 12,027 124,000 5/11/63 300 bp 1,597 CMBX NA BBB Index BBB-/P 2,468 129,000 5/11/63 300 bp (8,383) CMBX NA BBB Index BBB-/P 1,179 152,000 5/11/63 300 bp (11,607) CMBX NA BBB Index BBB-/P 15,760 198,000 5/11/63 300 bp (895) CMBX NA BBB Index BBB-/P 28,021 248,000 5/11/63 300 bp 7,160 CMBX NA BBB Index BBB-/P 24,055 248,000 5/11/63 300 bp 3,194 CMBX NA BBB Index BBB-/P 20,426 256,000 5/11/63 300 bp (1,108) CMBX NA BBB Index BBB-/P 19,821 256,000 5/11/63 300 bp (1,713) CMBX NA BBB Index BBB-/P 16,841 256,000 5/11/63 300 bp (4,693) CMBX NA BBB Index BBB-/P 7,820 257,000 5/11/63 300 bp (13,798) CMBX NA BBB Index BBB-/P 4,546 258,000 5/11/63 300 bp (17,156) CMBX NA BBB Index BBB-/P 4,148 270,000 5/11/63 300 bp (18,563) CMBX NA BBB Index BBB-/P 21,635 297,000 5/11/63 300 bp (3,348) CMBX NA BBB Index BBB-/P 3,529 304,000 5/11/63 300 bp (22,042) CMBX NA BBB Index BBB-/P 32,878 429,000 5/11/63 300 bp (3,208) CMBX NA BBB Index BBB-/P 26,345 642,000 5/11/63 300 bp (27,658) NA IG Series 20 Index BBB+/P (307,529) 62,200,000 6/20/18 100 bp 538,805 CMBX NA BBB Index BBB-/P 27,203 246,000 5/11/63 300 bp 6,510 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations bp Basis Points EMTN Euro Medium Term Notes ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2012 through July 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $841,519,341. (CLN) The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $908,379,548, resulting in gross unrealized appreciation and depreciation of $68,358,605 and $9,540,407, respectively, or net unrealized appreciation of $58,818,198. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $92,324,710 $78,124,297 $170,449,007 $30,970 $— Putnam Short Term Investment Fund * — 322,442,875 221,050,815 20,673 101,392,060 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $448,054,488 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realizes gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. For the fund's average notional amount on OTC credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $4,337,697 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,824,654 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $5,550,378. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Basic materials $5,810,812 $— $— Capital goods 9,410,273 — — Communication services 7,436,533 — — Conglomerates 16,301,969 — — Consumer cyclicals 38,970,613 — — Consumer staples 29,733,145 — — Energy 21,001,005 — — Financials 37,253,422 — — Health care 30,225,720 — — Technology 44,864,104 — — Transportation 4,997,040 — — Utilities and power 6,690,194 — — Total common stocks — — Commodity linked notes — 14,074,810 — Corporate bonds and notes — 106,210,785 — Foreign government and agency bonds and notes 5,120,112 Investment companies 699,147 — — Mortgage-backed securities — 103,793,473 — Purchased equity options outstanding — 1,553,835 — Senior loans — 80,296,671 — U.S. government and agency mortgage obligations — 128,545,130 — Short-term investments 120,252,060 153,956,893 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $14,262 $— Futures contracts 805,425 — — Written options outstanding — (101,526) — TBA sale commitments — (48,095,390) — Interest rate swap contracts — 307,192 — Total return swap contracts — 512,131 — Credit default contracts — 380,160 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $846,334 $466,174 Foreign exchange contracts 1,786,181 1,771,919 Equity contracts 13,783,283 9,897,404 Interest rate contracts 8,125,654 8,934,476 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 1,400,000 Written option contracts (number of contracts) 7,700,000 Futures contracts (number of contracts) 2,000 Forward currency contracts (contract amount) $341,500,000 OTC interest rate swap contracts (notional) $610,200,000 Centrally cleared interest rate swap contracts (notional) $55,500,000 OTC total return swap contracts (notional) $782,500,000 OTC credit default swap contracts (notional) $69,800,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 27, 2013
